DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Declaration
The Declaration under 37 CFR 1.132 filed 6/21/2022 is acknowledged but is insufficient to overcome the rejections of claims as set forth in the last Office action.
Experimental results were presented (including the data from the previous Affidavit file 1/28/2022) to show the criticality of the claimed pH and isocyanate resin.  The Declarant provides a description of experimental results for three specific flame retardant compositions at pH values of 3.4, 4.2, 5.2 and 6.2 used with one-layer panels with core layer particle board chips and containing MDI resin.  The three compositions are a polyphosphate comprising an unknown mixture of MAP and DAP, an unknown mixture of guanidine phosphate and diguanidinephosphate, and a melamine phosphate.  The specific compositions used provide a panel having a higher IB (internal bond presumed) when used at a pH of 4.2 and 5.2 than with a composition having a pH of 3.4 or 6.2.  The results are not commensurate in scope with the claims, which specify a pH. of 4.0-6.0.
While the data show results that may be advantageous for the particular isocyanate resin and fire retardant used, the showing is not commensurate in scope with the claims, which embody a method comprising applying to any resin-containing wood composite panel by any process a broadly claimed fire retardant composition having a pH in the range of 4.0 to 6.0, the composition including smoke suppressing agents, a pH-regulating compound and a mixture of MAP and DAP in any ratio.
In addition, the data fail to demonstrate the criticality of the claimed range.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  See MPEP 716.02.

Response to Arguments
Applicant’s amendments and arguments, filed 1/28/2022 have overcome the following rejections:
All rejections of Claim 5 due to cancellation of the claim.
The rejections of Claims 4-8 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to amending the claims to remove the indefiniteness.
The indicated rejections have been withdrawn.  
The rejections of Claims over the cited prior art are maintained but have been modified to address the amended claims.

Applicant's arguments have been fully considered but they are not persuasive. 
Arguments are based on the purported unexpected results the claimed invention as demonstrated in the Declaration filed 6/21/2022.  Said Declaration has been discussed above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4, 6-8, 10 and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mabey et al (US 6982049) in view of Lewchalermwong (US 4725382) with the evidence of Curzon et al (US 8715540) and Lloyd et al (6368529).
Claim 26, 14, 18: Mabey et al discloses an intumescent fire retardant (flame retarding) composition with mold inhibitor comprising a fire retardant agent of a substantially neutral ammonium phosphate substance which includes monoammonium phosphates (monoammonium dihydrogen phosphates or MAP) and diammonium phosphates (diammonium hydrogen phosphates or DAP); a hydroxyl-containing carbonific such as glucose or pentaerythritol or a polyol; a spumific (expanding or intumescent agent, see col 2, lines 23-26); and a mold inhibitor (antifungal agent) (Abs; col 1, lines 13-20; col 3, lines 34-48; col 4, lines 12-14, 24-30 and 40-41; col 5, lines 45-47).  
An exemplary formulation is disclosed that includes 20-70% by weight of monoammonium and diammonium phosphates (fire retarding agents), 25-50% by weight of water and 2.5-25% by weight of spumific agents, 6-52% by weight of sugar and polysaccharide (carbonific agents) and other additives (col 8, lines 3-22).  The composition disclosed comprises from 50-75% by weight of dry components and one of ordinary skill in the art can calculate the weight percentage of fire retarding agents to be from about 26% to about 88% based on dry weight of the composition, which lies within the claimed range.
Mabey et al does not disclose that the composition comprises a smoke suppressing compound and/or an ablative acting compound.  However, Lewchalermwon, discloses a fire retardant composition for application to cellulosic material such as wood, plywood, wood fiber, sawdust, wood flour, etc.  The composition comprises a mixture of monoammonium phosphate (MAP), diammonium phosphate (DAP) and boric acid.  The composition produces a fire retarded material of low corrosiveness without addition of a corrosion inhibitor (Abs; col 1, lines 8-12; col 2, lines 24-28; col 3, lines 25-28; col 4, lines 10-13, col 5, lines 1-12).  
It is known in the art that boron-containing compounds such as boric acid enhance the ability to reduce the spread of flame (fire retardant) and reduce the amount or density of smoke and toxic gases (act as a smoke suppressing agent) (for evidence see Curzon et al, col 26, lines 53-65) and that additional boron-containing compounds include ulexite, colemanite and kernite (see Curzon et al, col 27, lines 25-39).
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to include boric acid and/or borates such as colemanite, ulexite and kernite in the fire retarding composition of Mabey et al (US 6982049) in view of Lewchalermwong (US 4725382) as typical borates used in the art for smoke suppressing agents.  Determining the amount of smoke suppressing agent would have been within the capability of one of ordinary skill in the art by routine optimization. The courts have held that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Mabey et al does not disclose the pH of a 10% aqueous solution of the composition.  Note that the claims do not require the final composition to have any particular concentration, except for the pH measurement.  However, Mabey et al teaches that the pH of the final composition should be approximately neutral, such as about from 5.5 to 8, about from 6 to 7.5, preferably about from 6 to 7 (which overlays the claimed ranges), to avoid releasing discernable ammonia smell or corrosion of substrates with which the composition comes into contact (col 9, lines 1-10).  Therefore, it would have been obvious to include a pH regulating agent to adjust the pH of the composition to a disclosed range at any desired concentration to avoid the disclosed problems.  Note that either the monoammonium or diammonium phosphate can act as a pH regulating agent.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a fire retardant composition having a pH as claimed with a reasonable expectation of success in obtaining a suitable fire retardant composition.  
The composition is intended to be applied to plywood, oriented strand board, chip board, sheathing, etc. (col 3, line 65 to col 4, line 2), which include wood composite panels, therefore a method comprising applying the composition to a wood composite panel would have been an obvious intended use for the composition.
Wood composite panels are typically made by pressing a mat comprising cellulosic material and a resin (for evidence, see Lloyd et al, col 2, line 62 to col 3, line 3).  Isocyanate resins, such as diphenylmethanediisocyanate (MDI), are typical components of wood composite panels in current use at the time of the disclosure (for evidence, see Lloyd et al, Abs., col 3, lines 7-14). 
In addition, in the Declaration submitted 6/21/2022, paragraph 13, Applicant quotes from the Handbook of adhesive technology, chapter lsocyanate wood binders, section II a, by Frazier C.E.: “In the forest products industry the binder is commonly referred to as MDI or simply as “isocyanate” [1]. Said reference was published in 2003 (see p 8, References), well before the claimed invention was made.  Applicants further admit in the same paragraph that “MDI and isocyanate are even considered synonyms.”
Therefore forming a wood composite panel comprising diphenylmethanediisocyanate (MDI) resin would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  
Claim 4: As discussed above, Mabey et al discloses boric acid (an acid component), monoammonium phosphates (monoammonium dihydrogen phosphates) and diammonium phosphates (diammonium hydrogen phosphates), which are also claimed acid components, one or more carbonific components, one or more spumific agents.  Note that a binding component and/or an ablative acting fire retardant material are optional.
Claim 6: Mabey et al discloses monoammonium phosphates (monoammonium dihydrogen phosphates) and diammonium phosphates (diammonium hydrogen phosphates), which are claimed acid components.  Mabey et al also discloses that a component may have more than one function (col 2, line 30).  Therefore, the monoammonium phosphates and diammonium phosphates can be fire retardants as well as acid components or, alternatively, one can act as a fire retardant and the other an acid component.  Mabey et al also teaches that conventional intumescent compositions include an acid-forming substance such as melamine phosphate as essential components (col 2, lines 20-23 and 33-35). Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to include melamine phosphate in the composition of Mabey et al as a conventionally used acid-forming substance with a reasonable expectation of success in obtaining a suitable fire retardant composition.
Claim 7: Mabey et al discloses that carbonific components include pentaerythritol, dipentaerythritol, and tripentaerythriol; a monosaccharide an aldose, a disaccharide, a trisaccharide, a polysaccharide, a starch, etc., which are claimed species (col 6, lines 35-45).  
Claim 8: Mabey et al discloses any suitable substance can be employed as the spumific component (col 6, lines 28-30). Mabey et al teaches that conventionally used spumific agents include melamine, melamine salts, melamine derivatives (col 2, lines 37-38), which are claimed spumifics.  It would have been obvious to select and use a claimed spumific in the composition of Mabey et al as a conventionally used spumific with a reasonable expectation of success in obtaining a suitable fire retardant composition.
Also, Mabey et al discloses that conventional intumescent compositions include an acid-forming substance such as melamine phosphate as essential components (col 2, lines 20-23 and 33-35). Melamine phosphate is a claimed spumific.  Absent convincing evidence of unexpected results commensurate in scope with the claims, including melamine phosphate in the composition of Mabey et al would have been obvious as a conventionally used acid-forming substance with a reasonable expectation of success in obtaining a suitable fire retardant composition.
Regarding Claim 10, colemanite and ulexite are also claimed ablative acting fire retarding agents.  
Claim 15: As discussed above, Mabey et al discloses MAP and DAP as fire retardant components.  Mabey et al also discloses any suitable substance can be employed as the spumific component (col 6, lines 28-30). Mabey et al teaches that conventionally used spumific agents include melamine (col 2, lines 37-38).  It would have been obvious to select and use melamine as a claimed spumific in the composition of Mabey et al as a conventionally used spumific with a reasonable expectation of success in obtaining a suitable fire retardant composition.  MAP, DAP and melamine are claimed pH regulating agents. 
Mabey et al further teaches that a component may have more than one function (col 2, line 30).  Therefore, it would have been obvious that the MAP, DAP and/or melamine can act as a pH regulating compound in the composition.
Claim 16: Mabey et al discloses a composition comprising ammonium phosphates, which are claimed pH regulating agents as well as fire retardants.
Claim 17: The concentration of the pH regulating agent(s) would have been determined by one of ordinary skill in the art to reach desired function/properties of the composition for reasons discussed above.
Claim 19: The composition of Mabey et al is formulated as an aqueous solution (col 1, line 20; col 9, lines 1-2), thus is in liquid form.
Claim 20: Any of the components added will affect the viscosity and can be considered a viscosity regulator.
Claim 21: The mold inhibitor of Mabey et al reads on an antimicrobial or antifungal compound.
Claims 22 and 23: Mabey et al does not disclose mixing or spraying cellulose containing material prior to the cellulose containing material being pressed to a panel in the presence of the resin.  However, Lewchalermwong discloses that the cellulosic material to be treated (e.g.-wood, plywood, wood fiber, sawdust, wood flour, etc.) is impregnated with a treating solution of the composition, which involves at least some mixing of the cellulosic material and the composition in the treating solution (col 5, lines 22-24),  As discussed above, Lewchalermwong teaches that the composition is intended to be applied to a cellulosic material such as wood, plywood, wood fiber, sawdust, wood flour, etc. (col 5, lines 1-12),  It would have been obvious to one of ordinary skill in the art to apply the composition of Lewchalermwong to wood or wood fibers or wood particles, and subsequently use the treated wood, fibers and/or particles in wood-based products such as wood composite panels with a reasonable expectation of success in obtaining suitable fire retardancy.  Wood composite panels are typically made by pressing a mat comprising cellulosic material and a resin (for evidence, see Lloyd et al, col 2, line 62 to col 3, line 3).
Claim 24: A wood composite panel would have been an obvious intended end product made by applying the fire retardant composition of Mabey et al thereto.
Claim 25: Medium density fiberboard, high density fiberboard, oriented strand board and particle board are typical wood composite products (for evidence, see Lloyd et al, Abs., col 2, lines 47-54) and would have been obvious composite panels to one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mabey et al in view of Lewchalermwong and further in view of Simon et al (US 2005/0299578).
The disclosures of Mabey et al and Lewchalermwong are used as above.  Mabey et al and Lewchalermwong do not disclose the claimed species of binding component.  Mabey et al does disclose that conventional intumescent compositions typically include as essential components an acid-forming substance such as ammonium phosphates, an expanding agent or spumific, and a binder that contributes to the film-forming properties of the system and is usually referred to as a carbonific (col 2, lines 20-29).
Simon et al discloses an intumescent composition for various substrates comprising a dehydrogenation catalyst such as ammonium phosphates; a propellant, or spumific; a carbon source, or carbonific agent; and a binding agent ([0064], [0068]).  The carbon sources, which can include the binding agent, are the compounds generally used in intumescent fire protection formulations and known to those skilled in the art, such as a polyurethane, poly(meth)acrylate and polyvinylacetate ([0065]-[0066]), which are claimed binders.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to include a claimed binder in the fire retardant composition of Mabey et al in view of Lewchalermwong and further in view of Simon et al as a binder or carbonific agent generally known in the art for inclusion in intumescent compositions, with a reasonable expectation of success in obtaining a suitable fire retardant composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748